t c memo united_states tax_court george and myrsini stotis petitioners v commissioner of internal revenue respondent docket no filed date warren m burd for petitioners kevin j kilduff for respondent memorandum findings_of_fact and opinion clapp judge respondent determined the following deficiencies in petitioners' federal income taxes and penalties penalties year deficiency sec_6662 sec_6663 dollar_figure -- dollar_figure big_number dollar_figure -- big_number -- after concessions by the parties the issues for decision are whether george stotis petitioner recognized a taxable gain when he surrendered certain leasehold rights we hold that he did whether petitioner is liable for a penalty for fraud pursuant to sec_6663 or whether petitioners are liable for a penalty pursuant to sec_6662 for negligence or disregard of rules or regulations for the taxable_year we hold that petitioner is liable for the penalty on a portion of the underpayment and petitioners are liable for the penalty on the remaining portion of the underpayment whether petitioners are liable for penalties pursuant to sec_6662 for negligence or disregard of rules or regulations for the taxable years and we hold that they are all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated findings_of_fact some of the facts are stipulated and are so found we incorporate by reference the stipulation of facts supplemental stipulation of facts and attached exhibits petitioners are husband and wife and petitioner resided in new york new york at the time the petition was filed petitioners were born in greece and they have two daughters maria stotis maria and evanthia stotis evanthia petitioner moved to the united_states in since petitioner has operated a street vending cart and has sold pretzels and sodas at various locations in new york city from through date petitioner resided in adjoining room sec_103 and sec_141 room sec_103 and sec_141 pincite west 33d street new york new york the apartment building from through maria and evanthia lived with mrs stotis in greece mrs stotis occasionally visited petitioner in new york but petitioner was the only individual with a property interest in room sec_103 and sec_141 palm view corp palm view served as landlord to the tenants in the apartment building seawall associates seawall owned the apartment building seawall wanted to relocate the tenants and then raze the structure to make room for an office building in approximately six to ten of the apartment building units were occupied and petitioner occupied two of those units seawall approached petitioner with the hope that it could convince him to vacate room sec_103 and sec_141 rather than negotiate directly with seawall petitioner hired dionysis spyropoulos spyropoulos an attorney to negotiate with seawall petitioner speaks greek but not english and spyropoulos speaks english and greek seawall and petitioner reached an agreement under which petitioner would surrender his rights in room sec_103 and sec_141 to seawall they memorialized their agreement in two separate documents a surrender agreement and a sublease agreement the surrender agreement dated date provided that petitioner would surrender his rights in room sec_103 and sec_141 in exchange for among other things dollar_figure dollar_figure in legal fees and expenses and an apartment pincite west 34th street new york new york new apartment rent free for years petitioner and seawall's and palm view's authorized representatives signed the surrender agreement attached to the surrender agreement is the affidavit of john caramalis caramalis which indicates that he is fluent in conversational greek and he read and explained in the greek language all the material terms and conditions of the surrender agreement to petitioner seawall made two payments pursuant to the surrender agreement first seawall issued a check in the amount of dollar_figure to spyropoulos to be held in escrow until petitioner surrendered room sec_103 and sec_141 to seawall the escrow agreement provided that dollar_figure went to spyropoulos for legal fees and expenses and the remaining dollar_figure belonged to petitioner second seawall was to pay petitioner dollar_figure when he surrendered room sec_103 and sec_141 to seawall the sublease agreement dated date provided that petitioner could occupy the new apartment rent free for years the fair rental value of the new apartment was dollar_figure per month petitioner occupied the new apartment during the entire 3-year lease period which began date and terminated date the sublease agreement makes no reference to the surrender agreement or the dollar_figure payment by seawall pursuant to the surrender agreement petitioner and seawall's authorized representatives signed the sublease agreement spyropoulos explained the terms of the surrender agreement and the sublease agreement to petitioner petitioner never asked spyropoulos about the tax consequences of the surrender agreement or the sublease agreement and spyropoulos never provided petitioner with any_tax advice petitioner surrendered room sec_103 and sec_141 to seawall and petitioner moved into the new apartment in a letter dated date petitioner instructed seawall to disburse the dollar_figure payable under the surrender agreement by certified checks as follows dollar_figure to mrs stotis dollar_figure to maria and dollar_figure to evanthia seawall issued three checks in accordance with petitioner's instructions seawall's agent hand delivered the three checks to petitioner prior to seawall's agent relinquishing control of the checks petitioner acknowledged the receipt of each check by signing the back each check was negotiated in greece mrs stotis and petitioner endorsed the dollar_figure check issued to mrs stotis maria and petitioner endorsed the dollar_figure check issued to maria and evanthia and petitioner endorsed the dollar_figure check issued to evanthia seawall issued a form_1099 to each tenant with whom it entered into a surrender agreement including petitioner at the end of seawall issued to petitioner a form_1099 in the amount of dollar_figure tax_return preparation andrew sotiriou sotiriou prepared petitioners' federal_income_tax returns form sec_1040 for the taxable years through the years in issue sotiriou worked as a travel agent and he prepared his clients' tax returns as an additional service petitioner reported gross_income from his vending business of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively on schedules c of petitioners' form sec_1040 sotiriou did not review any documents related to petitioner's vending business he merely relied on petitioner's statements regarding receipts and expenses petitioner did not report the dollar_figure payment from seawall for the taxable_year petitioner did not report the fair market rental value of the new apartment for the taxable years or petitioner never provided sotiriou with the form_1099 issued by seawall for the taxable_year prior to the audit by respondent petitioner never told sotiriou about the payments received from seawall or the rent-free apartment received from seawall after respondent began the audit of petitioners' form sec_1040 petitioner told sotiriou about the amounts received pursuant to the surrender agreement and the sublease agreement sotiriou advised petitioner to file amended tax returns and report the dollar_figure and the fair market rental value of the new apartment petitioner rejected sotiriou's advice respondent's investigation respondent initiated an audit of petitioners' form sec_1040 for the years in issue after receiving notice of a form_1099 that was not reflected on petitioners' form_1040 for the taxable_year michael signorile signorile a revenue_agent for respondent interviewed petitioner on date and again on date spyropoulos attended each interview since signorile did not speak greek spyropoulos interpreted for petitioner during the interviews during the date meeting with signorile petitioner stated that in exchange for vacating room sec_103 and sec_141 he received the new apartment rent free for years and nothing else petitioner and signorile met again on date and petitioner brought a copy of the sublease agreement to the meeting petitioner did not bring a copy of the surrender agreement to the meeting petitioner again stated that in exchange for vacating room sec_103 and sec_141 he received the new apartment rent free for years and nothing else at signorile's request petitioner signed a written_statement to that effect signorile drafted the written_statement and spyropoulos read the statement to petitioner before petitioner signed it opinion the dispute in this case is whether petitioner is liable for tax on the amounts paid_by and or value received from seawall pursuant to the surrender agreement and sublease agreement seawall paid dollar_figure to petitioner's family members dollar_figure to petitioner and dollar_figure to spyropoulos for legal fees and expenses seawall also provided petitioner with the new apartment rent free for years we address each in turn petitioner seems to argue that he should not be taxed on the dollar_figure disbursed to his family because he never received those moneys respondent argues that the dollar_figure is taxable to petitioner we agree with respondent gross_income includes gains derived from dealings in property sec_61 income is taxed to the person that earned the item_of_income 337_us_733 311_us_112 281_us_111 an item_of_income is considered earned when the taxpayer has a fixed and determinable right to the income 65_tc_18 for a right to income to be fixed and determinable there can be no substantial contingency to the taxpayer's right of receipt or as to the certainty of the amount to be received 97_tc_643 when income has been assigned to another the choice of the proper taxpayer revolves around the question of which person in fact controls the earning of the income rather than the question of who ultimately receives the income 73_tc_1246 to determine who controls the earning of the income in the case before us we need only look to the general principle that the gain realized from the sale of property is taxable to the owner of the property see 434_f2d_600 2d cir affg tcmemo_1970_30 petitioner was the only individual with a property interest in room sec_103 and sec_141 when petitioner palm view and seawall executed the surrender agreement they agreed on the amount of moneys petitioner would receive in exchange for vacating room sec_103 and sec_141 petitioner obtained a fixed and determinable right to the income when he vacated room sec_103 and sec_141 and surrendered the same to seawall seawall was ready willing and able to disburse the funds to petitioner petitioner does not deny that he was entitled to the moneys from seawall indeed he seems to concede as much petitioner testified that he did not want the moneys distributed to him because he feared that he would spend them we conclude that the dollar_figure paid to mrs stotis the dollar_figure paid to maria and the dollar_figure paid to evanthia constitute taxable gain to petitioner on the sale of petitioner's leasehold interest in room sec_103 and sec_141 respondent determined that the dollar_figure payment to petitioner which spyropoulos held in escrow is taxable to petitioner we agree the moneys were available to petitioner when he satisfied the escrow provisions respondent determined that the dollar_figure disbursed by seawall to spyropoulos for legal fees and expenses is taxable to petitioner we agree where a third party pays the expense of a taxpayer the payments are treated as income to the taxpayer unless they can be shown to be loans or other nontaxable items 279_us_716 o'malley v commissi91_tc_352 petitioner does not argue that the funds paid to spyropoulos on his behalf are exempt from petitioners' gross_income rather petitioner argues that the fee paid to spyropoulos should be offset against the gain realized from the sale of his leasehold interest in general the deductibility of a legal expense depends upon the purpose for which the expense was incurred 372_us_39 343_us_118 legal expenses_incurred as part of the disposition of a capital_asset ordinarily are capital expenditures that are offset against the amount received from the sale of the capital_asset issac g johnson co v united_states 149_f2d_851 2d cir 49_tc_38 see also 107_tc_30 whether an expenditure is capital in nature or deductible under sec_162 or sec_212 is a question of fact gunn v commissioner supra pincite 39_tc_333 petitioner's leasehold interest in room sec_103 and sec_141 was a capital_asset sec_1221 210_f2d_752 2d cir affg 19_tc_667 48_tc_649 sec_1_1221-1 income_tax regs petitioner's sale to seawall of his leasehold interest constitutes a sale_or_exchange sec_1241 petitioner paid spyropoulos legal expenses for the sole purpose of disposing of the leasehold interest in room sec_103 and sec_141 thus the legal expenditures of dollar_figure are capital expenditures that are offset against the gain realized by petitioner in exchange for vacating room sec_103 and sec_141 petitioner received use of the new apartment rent free for years the amount_realized from the taxable sale_or_other_disposition of property is the amount of money received plus the fair_market_value of property other than money received sec_1001 we conclude that the fair market rental value of the new apartment petitioner received rent free from seawall constitutes an amount_realized from the disposition of his leasehold interest receivable pro_rata over the 3-year period as determined by respondent see 46_tc_363 petitioner argues that the rent on the new apartment less the rent on room sec_103 and sec_141 multiplied by his life span constitutes additional rent that should offset the gain realized on the disposition of his leasehold interest petitioner argues in substance that his increased housing costs should be deductible we do not agree petitioner simply has chosen a more costly apartment in which to reside this increased expense is a nondeductible personal_expenditure sec_262 penalties respondent determined that petitioner is liable for a penalty for fraud under sec_6663 for the taxable_year sec_6663 provides that there shall be added to the tax an amount equal to percent of the portion of the underpayment that is attributable to fraud sec_6663 provides that if the commissioner establishes that any portion of an underpayment is due to fraud the entire underpayment is treated as attributable to fraud unless the taxpayer proves that some portion of the underpayment is not due to fraud respondent concedes that myrsini stotis is not liable for the penalty for fraud the commissioner has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b first the commissioner must prove the existence of an underpayment 94_tc_654 the commissioner may not rely upon the taxpayer's failure to carry the burden_of_proof as to the underlying deficiency id pincite 92_tc_661 56_tc_297 second the commissioner must show that the taxpayer intended to evade taxes by conduct intended to conceal mislead or otherwise prevent tax collection 398_f2d_1002 3d cir parks v commissioner supra pincite 80_tc_1111 for the reasons discussed above we find that respondent has established substantial amounts of unreported income and consequent underpayment_of_tax for respondent must prove by clear_and_convincing evidence that petitioner had fraudulent intent parks v commissioner supra pincite fraud may be proven by circumstantial evidence 79_tc_995 affd 748_f2d_331 6th cir a taxpayer's entire course of conduct may establish the requisite fraudulent intent 56_tc_213 53_tc_96 the intent to conceal or mislead may be inferred from a pattern of conduct 317_us_492 a taxpayer's failure to give complete information to his tax_return_preparer may be evidence of fraudulent intent 781_f2d_1566 11th cir affg per curiam tcmemo_1985_63 petitioner surrendered room sec_103 and sec_141 to seawall in exchange for dollar_figure and use of an apartment rent free for years petitioner initially concealed the dollar_figure payment and the rent-free apartment from sotiriou his return preparer petitioner eventually told sotiriou about the dollar_figure payment and the rent-free apartment but only after respondent initiated an audit of petitioners' form sec_1040 sotiriou then advised petitioner to file amended tax returns but petitioner refused petitioner also failed to give sotiriou a copy of the form_1099 we conclude that petitioner either intentionally withheld the form_1099 from sotiriou or failed to maintain a copy of the form_1099 failure to maintain accurate records may be evidence of fraudulent intent 301_f2d_484 5th cir affg tcmemo_1959_172 false or misleading statements to respondent's agents may be evidence of fraudulent intent 75_tc_1 at the first meeting with signorile petitioner stated that in exchange for surrendering room sec_103 and sec_141 he received the new apartment rent free for years and nothing else petitioner knew this to be false at the second meeting with signorile petitioner again stated that in exchange for surrendering room sec_103 and sec_141 he received the new apartment rent free for years and nothing else petitioner also signed a statement to that effect also at the second meeting petitioner produced a copy of the sublease agreement but he did not produce a copy of the surrender agreement we conclude that petitioner attempted to mislead signorile petitioner argues that he is not fluent in english and he did not realize that he was required to report the amounts received from seawall courts have considered the educational level and sophistication of the taxpayer when considering the commissioner's fraud determination id pincite when seawall initially approached petitioner about vacating room sec_103 and sec_141 petitioner contacted spyropoulos spyropoulos represented petitioner when the surrender agreement and sublease agreement were negotiated spyropoulos spoke fluent greek and he explained the agreements to petitioner the affidavit of caramalis attached to the surrender agreement indicates that caramalis read and explained to petitioner in the greek language the terms of the surrender agreement on date petitioner entered into the surrender agreement and the sublease agreement with seawall when it came time for petitioner to receive payment pursuant to the surrender agreement petitioner instructed seawall to issue certified checks to mrs stotis maria and evanthia spyropoulos attended petitioner's meetings with signorile and spyropoulos interpreted for petitioner during those meetings petitioner realized the important differences between the surrender agreement and the sublease agreement petitioner produced the sublease agreement which seemingly corroborated his story that he received from seawall the new apartment rent free for years and nothing else petitioner withheld the surrender agreement that contained the provisions for payment of dollar_figure by seawall petitioner signed a written_statement that he received from seawall the new apartment rent free for years and nothing else spyropoulos read the statement to petitioner before petitioner signed it we find that petitioner understood the negotiations with seawall the surrender agreement the sublease agreement the statements he made to signorile and the written_statement that he signed for signorile petitioner testified that he received tax_advice from spyropoulos we need not accept uncorroborated testimony at face value if it is questionable improbable or unreasonable 140_us_417 403_f2d_403 2d cir we find petitioner's testimony questionable and improbable spyropoulos contradicted petitioner's testimony disclaiming any knowledge of tax law petitioner's testimony was vague and he remembered few specifics surrounding the surrender agreement the sublease agreement and the meetings with signorile petitioner could not remember signing the surrender agreement we also give less weight to petitioner's testimony because of his prior efforts to mislead sotiriou and signorile considering the record taken as a whole and reasonable inferences therefrom we conclude that petitioner intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes and that the portion of the underpayment for the taxable_year attributable to the dollar_figure paid_by seawall pursuant to the surrender agreement is attributable to fraud respondent has conceded that the underpayment_of_tax attributable to the rent- free use of the new apartment is not attributable to fraud respondent determined that petitioners are liable for a penalty under sec_6662 for any portion of the underpayment for the taxable_year not attributable to fraud and for the entire underpayments for the taxable years and sec_6662 imposes a penalty equal to percent of the portion of the underpayment that is attributable to negligence we have held that the underpayment attributable to the unreported dollar_figure is attributable to petitioner's fraud this holding makes moot respondent's alternative determination as to petitioners pursuant to sec_6662 that the underpayment_of_tax attributable to the unreported dollar_figure is attributable to negligence see sec_6662 99_tc_202 however the portion of the underpayment_of_tax attributable to the rent-free use of the new apartment in is not insulated from the sec_6662 penalty petitioners argue that petitioner reasonably relied on the advice of spyropoulos as to the tax ramifications of the surrender agreement and the sublease agreement spyropoulos did not provide petitioners with tax_advice petitioners' argument that they reasonably relied on spyropoulos is without merit we conclude that the portion of the underpayment_of_tax attributable to the rent-free use of the new apartment in and the entire underpayments of tax for the taxable years and are attributable to negligence to reflect the foregoing and the concessions by the parties decision will be entered under rule
